State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: September 22, 2016                   522549
________________________________

In the Matter of the Claim of
   BARBARA J. JOSLYN,
                    Appellant.
                                            MEMORANDUM AND ORDER
COMMISSIONER OF LABOR,
                    Respondent.
________________________________


Calendar Date:   August 8, 2016

Before:   McCarthy, J.P., Egan Jr., Lynch, Clark and Aarons, JJ.

                             __________


     Barbara J. Joslyn, New Windsor, appellant pro se.

      Eric T. Schneiderman, Attorney General, New York City
(Steven Koton of counsel), for respondent.

                             __________


      Appeal from a decision of the Unemployment Insurance Appeal
Board, filed April 14, 2015, which ruled, among other things,
that claimant was disqualified from receiving unemployment
insurance benefits because her employment was terminated due to
misconduct.

      Claimant, a registered nurse with many years of experience,
worked for a temporary staffing agency for approximately two
years. During this time, she was placed on assignment with the
same client – a medical practice group. In April 2014, claimant
was administering tuberculosis tests to four children, which
required injecting fluid from a syringe through a needle under
the skin. While performing the injections, claimant used an
alcohol swab on one child that she already had used on another
child and placed a used syringe with a recapped needle on the
same examination table as other syringes that she had not yet
used, which was contrary to standard nursing protocol and
                              -2-                522549

procedures that were communicated to claimant prior to her taking
the assignment. After the children's mother complained about
claimant's actions, claimant was removed from the assignment and
ultimately terminated from her employment with the staffing
agency. The Department of Labor initially found her eligible to
receive unemployment insurance benefits, and this determination
was subsequently upheld by an Administrative Law Judge following
a hearing. The Unemployment Insurance Appeal Board, however,
reversed this decision and disqualified claimant from receiving
benefits on the ground that she was terminated for misconduct.
Claimant now appeals.

      We affirm. "It is well settled that a claimant's failure
to comply with an employer's policies and procedures may
constitute disqualifying misconduct, especially in cases where
the claimant is employed as a medical professional whose failure
to adhere to prescribed safety procedures could jeopardize the
safety of a patient" (Matter of Nicholas [Commissioner of Labor],
23 AD3d 979, 979 [2005] [internal quotation marks and citations
omitted]; see Matter of Meagher [Commissioner of Labor], 89 AD3d
1269, 1269 [2011]). Here, claimant admitted that she mistakenly
used an alcohol swab twice and that this was a violation of
proper nursing protocol. Similarly, her action in placing the
used syringe on a table with unused syringes, rather than
promptly disposing of the used syringe in the proper container,
also was contrary to established procedure. These violations
could have very well caused harm to the children that claimant
was treating and were detrimental to her employer's interests.
Accordingly, we find that substantial evidence supports the
Board's decision, and we decline to disturb it (see Matter of
Nicholas [Commissioner of Labor], 23 AD3d at 979; Matter of Shene
[Commissioner of Labor], 304 AD2d 942, 942 [2003]).

      McCarthy, J.P., Egan Jr., Lynch, Clark and Aarons, JJ.,
concur.
                        -3-                  522549

ORDERED that the decision is affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court